946 F.2d 127
292 U.S.App.D.C. 37
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Christopher HILL, Appellant.
No. 90-3274.
United States Court of Appeals, District of Columbia Circuit.
Oct. 21, 1991.

Before HARRY T. EDWARDS, SILBERMAN and STEPHEN F. WILLIAMS, Circuit Judges.

JUDGMENT
PER CURIAM

1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for a published opinion.   See D.C.Cir. Rule 14(c).   It is


2
ORDERED AND ADJUDGED that appellant's conviction be affirmed.   Hill's initial interview and pat-down search were consensual, and were not conducted in circumstances that would cause a reasonable person, innocent of wrongdoing, to feel he was not free to terminate the encounter.   Under governing precedent, therefore, no seizure occurred.   See United States v. Maragh, 894 F.2d 415, 418 (D.C.Cir.), cert. denied, 111 S. Ct. 214 (1990);   Florida v. Bostick, 111 S. Ct. 2382 (1991).   The hard objects found by the police on Hill's legs during the pat-down gave rise to a reasonable and articulable suspicion that Hill was involved in illegal activity so as to justify the limited search which took place in the Union Station bathroom.   See Terry v. Ohio, 392 U.S. 1 (1968);   United States v. Tavolacci, 895 F.2d 1423, 1424 (D.C.Cir.1990).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.